    CASE 0:17-md-02795-MJD-KMM Document 731 Filed 06/02/20 Page 1 of 5



                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 IN RE: CENTURYLINK SALES                      MDL No. 17-2795 (MJD/KMM)
 PRACTICES AND SECURITIES
 LITIGATION                                    PLAINTIFFS’ MOTION FOR
                                               ATTORNEYS’ FEES,
 This Document Relates to:                     REIMBURSEMENT OF COSTS AND
 17-2832, 17-4613, 17-4614, 17-4615,           EXPENSES, AND CLASS
 17-4616, 17-4617, 17-4618, 17-4619,           REPRESENTATIVE SERVICE
 17-4622, 17-4943, 17-4944, 17-4945,           AWARDS
 17-4947, 17-5001, 17-5046, 18-1573,
 18-1572, 18-1565, 18-1562


       Plaintiffs, by and through Settlement Class Counsel Zimmerman Reed, LLP,

O’Mara Law Group, and Geragos & Geragos APC, move this Court for an Order awarding:

(1) attorneys’ fees in the amount of $6,166,667 and reimbursement of costs and

reimbursement of expenses in the amount of $325,608.54; and, (2) class representative

service awards of $2,500.

       The Court’s January 28, 2020 Order (ECF No. 528), among other things, granted

preliminary approval of the proposed settlement, conditionally certified a Settlement Class,

appointed Settlement Class Representatives and Settlement Class Counsel, and approved

the Class Notice and ordered it be disseminated according to the proposed Notice Plan.

This Notice informed Settlement Class Members that Settlement Class Counsel would seek

class representative service awards of up to $2,500, and for an award of “attorneys’ fees of

up to one-third of the [$18,500,000] maximum value of the Settlement… plus

reimbursement of costs.” (ECF No. 469-1 at ¶ 11).
    CASE 0:17-md-02795-MJD-KMM Document 731 Filed 06/02/20 Page 2 of 5



      This motion is based upon the Declaration of Brian C. Gudmundson, the

Memorandum in support of the Motion, and upon all files, records, and proceedings in this

matter.

 Dated: June 2, 2020                        Respectfully submitted,

                                            /s/ Brian C. Gudmundson
                                            Carolyn G. Anderson (MN 275712)
                                            Brian C. Gudmundson (MN 336695)
                                            Bryce D. Riddle (MN 398019)
                                            Michael J. Laird (MN 398436)
                                            ZIMMERMAN REED LLP
                                            1100 IDS Center,
                                            80 South 8th Street
                                            Minneapolis, MN 55402
                                            Telephone: (612) 341-0400
                                            Facsimile: (612) 641-0844
                                            carolyn.anderson@zimmreed.com
                                            brian.gudmundson@zimmreed.com
                                            bryce.riddle@zimmreed.com
                                            michael.laird@zimmreed.com

                                            ZIMMERMAN REED LLP
                                            Hart L. Robinovitch
                                            14646 N. Kierland Blvd., Suite 145
                                            Scottsdale, AZ 85254
                                            Telephone: (480) 348-6400
                                            Facsimile: (480) 348-6415
                                            hart.robinovitch@zimmreed.com

                                            Plaintiffs’ Interim Co- Lead and Liaison
                                            Counsel

                                            O’MARA LAW GROUP
                                            Mark M. O’Mara
                                            Alyssa J. Flood
                                            Caitlin H. Reese
                                            221 NE Ivanhoe Blvd., Suite 200
                                            Orlando, FL 32804
                                            Telephone: (407) 898-5151
                                            Facsimile: (407) 898-2468


                                           2
CASE 0:17-md-02795-MJD-KMM Document 731 Filed 06/02/20 Page 3 of 5



                                 mark@omaralawgroup.com
                                 alyssa@omaralawgroup.com
                                 caitlin@omaralawgroup.com

                                 GERAGOS & GERAGOS, APC
                                 Mark J. Geragos
                                 Benjamin J. Meiselas
                                 Historic Engine Co. No. 28
                                 644 South Figueroa Street
                                 Los Angeles, CA 90017-3411
                                 Telephone: (231) 625-3900
                                 Facsimile: (231) 232-3255
                                 mark@geragos.com
                                 meiselas@geragos.com

                                 Plaintiffs’ Interim Co-Lead Counsel

                                 GUSTAFSON GLUEK PLLC
                                 Daniel C. Hedlund (#258337)
                                 Michelle J. Looby (#388166)
                                 Canadian Pacific Plaza
                                 120 South Sixth Street, Suite 2600
                                 Minneapolis, MN 55402
                                 Telephone: (612) 333-8844
                                 Facsimile: (612) 339-6622
                                 dhedlund@gustafsongluek.com
                                 mlooby@ gustafsongluek.com

                                 Plaintiffs’ Executive Committee Chair

                                 HELLMUTH & JOHNSON, PLLC
                                 Richard M. Hagstrom (MN 039445)
                                 Anne T. Regan (MN 333852)
                                 Nicholas S. Kuhlmann (MN 33750)
                                 Jason Raether (MN 394857)
                                 8050 West 78th Street
                                 Edina, MN 55439
                                 Telephone: (952) 941-4005
                                 Facsimile: (952) 941-2337
                                 rhagstrom@hjlawfirm.com
                                 aregan@hjlawfirm.com
                                 nkuhlmann@hjlawfirm.com
                                 jraether@hjlawfirm.com


                                3
  CASE 0:17-md-02795-MJD-KMM Document 731 Filed 06/02/20 Page 4 of 5




                                   ROXANNE CONLIN & ASSOCIATES,
                                   PC
                                   Roxanne Barton Conlin
                                   3721 S.W 61st St.
                                   Des Moines, Iowa, 50321
                                   Telephone: (515) 283-1111
                                   roxlaw@aol.com

                                   HENINGER GARRISON DAVIS, LLC
                                   James F. McDonough, III
                                   3621 Vinings Slope, Suite 4320
                                   Atlanta, GA 30339
                                   Telephone: (404) 996-0869
                                   Facsimile: (205) 326-3332
                                   jmcdonough@hgdlawfirm.com

                                   HENINGER GARRISON DAVIS, LLC
                                   Francois M. Blaudeau
                                   W. Lewis Garrison, Jr.
                                   Christopher B. Hood
                                   2224 1st Ave North
                                   Birmingham, AL 35203
                                   Telephone: (205) 326-3336
                                   Facsimile: (205) 380-0145
                                   francois@southernmedlaw.com
                                   lewis@hgdlawfirm.com
                                   chood@hgdlawfirm.com

                                   Plaintiffs’ Executive Committee

HODGE & LANGLEY LAW FIRM,          OLSEN DAINES PC
P.C.                               Michael Fuller, OSB No. 09357
T. Ryan Langley                    Olsen Daines PC
229 Magnolia St.                   US Bancorp Tower
Spartanburg, SC 29306              111 SW 5th Ave., Suite 3150
Telephone: (864) 585-3873          Portland, Oregon 97204
Facsimile: (864) 585-6485          Telephone: (503) 201-4570
rlangley@hodgelawfirm.com          michael@underdoglawyer.com




                                  4
  CASE 0:17-md-02795-MJD-KMM Document 731 Filed 06/02/20 Page 5 of 5



FERNALD LAW GROUP LLP                   WALSH PLLC
Brandon C. Fernald                      Bonner C. Walsh
6236 Laredo Street                      PO Box 7
Las Vegas, NV 89146                     Bly, OR 97622
Telephone: (702) 410-7500               Telephone: (541) 359-2827
Facsimile: (702) 410-7520               Facsimile: (866) 503-8206
brandon.fernald@fernaldlawgroup.com     bonner@walshpllc.com

ATTORNEY ALFRED M. SANCHEZ              GARDY & NOTIS, LLP
Alfred M. Sanchez                       Orin Kurtz
400 Gold Ave. SW, #240                  126 East 56th Street, 8th Floor
Albuquerque, NM 87102                   New York, NY 10022
Telephone: (505) 242-1979               Telephone: (212) 905-0509
lawyeralfredsanchez@gmail.com           Fax: (212) 905-0508
                                        okurtz@gardylaw.com

                  Counsel for Plaintiffs and the Proposed Class




                                       5
